Citation Nr: 1505878	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-31 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a bilateral ankle disability.

5.  Entitlement to service connection for a disability manifested by heartburn.

6.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 2001 to June 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  Although it was noted that additional VA treatment records would be added to the record after the hearing, there is no indication that those records have been obtained.

A claim of entitlement service connection for PTSD should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue on appeal as to this matter has been revised to include consideration of any other applicable diagnoses of record.

The issues of entitlement to service connection for a left knee disability, bilateral ankle disabilities, a disability manifested by heartburn, and a psychiatric disability are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In correspondence dated July 9, 2014, the appellant requested a withdrawal of the appeal as to entitlement to service connection for hypertension and a right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to entitlement to service connection for hypertension by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal as to entitlement to service connection for a right knee disability by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2014).  

In written correspondence dated July 9, 2014, prior to the promulgation of a Board decision, the appellant requested a withdrawal of the appeal as to entitlement to service connection for hypertension and a right knee disability.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to those matters and the appeal is dismissed.


ORDER

The appeal for entitlement to service connection for hypertension is dismissed.

The appeal for entitlement to service connection for a right knee disability is dismissed.


REMAND

A review of the record reveals that additional development is required prior to appellate review.  At the personal hearing in July 2014 the Veteran asserted that he was receiving VA treatment for PTSD and that he had received treatment for heartburn soon after discharge from active service.  He testified that during service in Iraq he injured his left knee when he stepped in a hole and that he injured his ankles in a fall down a staircase during combat.  He also asserted that an April 2011 examination had not adequately considered combat-related left knee injuries that were not documented by service medical records.  The Board notes that the Veteran is a combat Veteran for VA compensation purposes and his reports of left knee and bilateral ankle injuries in service are consistent with the circumstances of his service.  Therefore, he is presumed to have sustained injuries during service to the extent described at his July 2014 hearing.  

The Board also notes that the Veteran's heartburn and ankle claims have not been addressed by VA examination, and that an additional VA PTSD examination is required to address symptoms and treatment since May 2011.  VA treatment records pertinent to the issues remaining on appeal were last obtained in June 2010.  Therefore, further action is required for adequate determinations.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records, not yet associated with the claims file and associate them with the claims file.

2.  Schedule the Veteran for a VA joints examination.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has any left knee disability as a result of injuries during active service, that is related to active service, or any left knee arthritis that manifested within one year following separation from service.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has any bilateral ankle disabilities as a result of injuries during active service, that are related to active service, or any ankle arthritis that manifested within one year following separation from service.  The examiner must assume that the Veteran sustained injuries during combat service as described at the July 2014 hearing.  The examiner must review the appellate record and must note that review in the report.  All necessary tests and studies should be conducted.  The rationale for the opinions should be provided.

3.  Schedule the Veteran for a VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has a disability manifested by heartburn as a result of active service.  The examiner should diagnose any disability productive of heartburn that is present.  If there is no diagnosed disability, the examiner should state whether or not there are objective indicators, such as objective signs in the medical sense or other non-medical objective indications of a disability resulting in heartburn, that cannot be attributed to a known medical causation.  The examiner must review the appellate record and must note that review in the report.  All necessary tests and studies should be conducted.  The rationale for the opinions should be provided.

4.  Schedule the Veteran for a VA PTSD examination with a psychiatrist or psychologist.  The examiner must review the appellate record and must note that review in the report.  All necessary tests and studies should be conducted.  The rationale for the opinions should be provided.  The examiner should provide a full diagnosis of all mental disorders present and for each diagnosed mental disorder should provide  an opinion as to whether it is at least as likely as not (50 percent probability or greater) that each psychiatric disability is the result of, or related to, active service.  The examiner should specifically state whether or not each criterion for a diagnosis of PTSD is met.  If a diagnosis of PTSD is made, the examiner should state whether it is due to the Veteran's combat service or to a fear of hostile military or terrorist activity.
 
5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


